Weight, J.
The testimony was properly rejected. It is possible if defendant would pay his note according to his undertaking, plaintiff would be able to provide different teachers and establish a school of a better character. The very object seems to have been to secure an endowment. If those undertaking to raise the same all refuse or neglect to pay, it could hardly be expected that the school could be put into successful operation. Then again, it does not appear that the school of which defendant complains was conducted by the corporation (plaintiff). It rather appears that the buildings were rented to other persons.
If so, whatever the character or ability of the teachers was quite immaterial. And then, finally, plaintiff was to pay his note according to the terms of the bond before being entitled to the benefits of the tuition named. To defeat plaintiff’s action by showing that a school in its building is not properly taught, while defendant with others withholds the means contemplated for and designed to give it a commencement and permanence, would seem to be the sheerest mockery.
Affirmed.